Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Examiner attempted to reach the Applicant’s representative, (Imhotep Durham, Reg. No. 61,466), on September 8, 2022, to discuss a new limitation(s) of the amended claims 1, 11, and 21, and to further to propose an amendment, to place this application in condition for allowance. However, the Applicant’s representative didn’t response.

Response to Amendment
Applicant’s response to the last office action, filed May 16, 2022 has been entered and made of record. Claims 1-9, 11, and 13-25 have been amended; claim 10 has been cancelled. Claims 1-9, 11-25 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

-- Applicant asserted on (page 8, 2nd paragraph), that in the objection to claim 25, the Office indicates that the cited references fails to disclose or suggest, the following subject matter of the amended claim 1: “generating occupancy information based on the tracking information, the occupancy information identifying the plurality of building resources that are used/unused by the one or more individuals and usage of hot desking building resources by the one or more individuals”.
However, The Examiner notes that the amended claim 1 does not comprise the limitation: “which include the desks and the chairs”, which represents the indicated subject matter of claim 25. Further, the limitation: “generating occupancy information based on the tracking information”, recites new subject matter. Thus, the amended claims 1-9 and 11-25, require a new search, as they recite new subject matter.

The following limitation, proposed by the Examiner for claims 1, 11, and 21, is considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 
“generating occupancy information based on the tracking information, the occupancy information identifying the plurality of building resources that are used/unused by the one or more individuals and details concerning room utilization and usage of hot desking building resources by the one or more individuals, which include the desks and the chairs”.



Claim Objections
Claim 3 is objected to because of the following informalities:  
-- claim 3, line 3, “where the” should be deleted before the sentence: “wherein the processor ….”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 11-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, (US-PGPUB 2014/0163703) in view of Roth et al, (US-PGPUB 2018/0137369); and further in view of Wenzel et al, (US-PGPUB 2013/0085614)


In regards to claim 1, Chang et al discloses a building occupancy monitoring 
system, comprising: 
at least one processor coupled with a memory; and the memory having processor-executable instructions stored therein, (see at least: Fig. 19, and Par. 0138-0139), for causing the at least one processor to:
track one or more individuals in image data captured by surveillance cameras, and generate tracking information indicating a presence of the one or more individuals relative to a plurality of building resources, (see at least: Par. 0047-0048, monitoring the presence of one or more occupants within a controlled space, using a sequence of images of the controlled space to determine one or more occupants' locations, such that the controlled space may be a region within a building that warrants monitoring. Further, Par. 0052, discloses that the controlled space 110 may be partitioned or bounded by one or more rooms, “plurality of building resources”, [i.e., tracking one or more individuals in image data captured by surveillance cameras, and generate tracking information, “on the one or more occupant's locations”, indicating a presence of the one or more individuals relative to a plurality of building resources, “one or more rooms”]);
generate details concerning room utilization, (see at least: Par. 0060-0062, the occupant detection module 119 may determine from the motion evaluation module the number and location of occupants, “details concerning room utilization”, within the controlled space or regions thereof, “one or more rooms”).
Chang does not expressly disclose generating occupancy information based on the tracking information, the occupancy information identifying the plurality of building resources that are used/unused by the one or more individuals; and details concerning usage of hot desking building resources by the one or more individuals.
However, Roth discloses generating occupancy information based on the tracking information, (see at least: Par. 0059-0060, constructing the occupancy map, [i.e., occupancy information], using, for example, values that represent occupancy status (e.g., occupied by an occupant or not) per location, duration of occupancy at each location, by tracking an occupant in a sequence of images of the space, using presence detectors such as PIR sensors or other presence detectors, “tracking information”, [i.e., the occupancy map is obtained based on the occupant’s tracking information]). Roth further discloses details concerning usage of hot desking building resources by the one or more individuals, (see at least: Par. 0004, hot desking software usually allow companies to manage many space-related resources such as conference rooms, desks, offices, and project rooms, “building resources”, using wireless occupancy sensor(s), such as an integrated PIR (passive infra-red sensor), for office space utilization analysis).
Chang et al and Roth are combinable because they are both concerned with building control occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Chang et al, to use the PIR sensors or other presence detectors, as though by Roth, in order to track the occupant in a sequence of images of the space, (Roth, Par. 0059), and further managing many space-related resources, (Roth, Par. 0004).

The combine teaching Chang et al and Roth as whole does not expressly disclose that the occupancy information identifies the plurality of building resources that are used/unused by the one or more individuals
Wenzel discloses that the occupancy information identifies the plurality of building resources that are used/unused by the one or more individuals, (see at least: Par. 0037, the integration of an access control subsystem and a security subsystem for a building may provide detailed occupancy data for consumption by the integrated control layer 116 (e.g., beyond binary "occupied" or "unoccupied" data available to some conventional HVAC systems that rely on, for example, a motion sensor), and the exact number of occupants in the building (or building zone, floor, conference room, etc.) may be provided to the integrated control layer 116 or aggregated by the integrated control layer 116 using inputs from a plurality of subsystems, “i.e., providing details occupancy data”. The occupancy data may be associated with individual workspaces (e.g., cubicles, offices, desks, workstations, etc.), “the plurality of building resources”, [i.e., the occupancy data implicitly identifies the plurality of building resources, “individual workspaces”, that are used/unused, "occupied" or "unoccupied", by the one or more individuals, “one or more occupants of the building”]).
Chang et al and Roth and Wenzel are combinable because they are all concerned with building control occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chang et al and Roth, to use the Security systems, as though by Wenzel, in order to provide detailed occupancy information associated with individual workspaces (e.g., cubicles, offices, desks, and workstations, etc.).
In regards to claim 2, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the processor-executable instructions further cause the at least one processor to control building equipment based upon the occupancy information, (Chang, see at least: Par. 0047, turning on and off at least some of the electronic devices based on the user's proximity to, or location within, the controlled space, [i.e., controlling a building automation control system based upon occupancy information]).

In regards to claim 3, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the occupancy information collected over time includes room utilization information, 
and wherein the processor-executable instructions further cause the at least one processor to send signals in accordance with the room utilization information to an HVAC system and/or power manager for respectively adjusting temperature of one or more rooms and for enabling/disabling power to office equipment within rooms, (Chang et al, see at least: Par. 0047-0048, monitoring the presence of one or more occupants within a controlled space, using a sequence of images of the controlled space, [i.e., collecting occupancy information over time]. Further, Par. 0061-0062, the state machine module 121, indicates the position of one or more occupants within the controlled space, “occupancy information”, while conditions control module 123 may control any electrical device, such as when an occupant leaves the general workspace area, all the lighting may be turned off and the heating or air conditioning adjusted to save energy by not conditioning the unoccupied room, “room utilization information”, ([i.e., occupancy information implicitly includes the room utilization]).

In regards to claim 5, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the processor-executable instructions further cause the at least one processor to generates motion maps to visualize how people flow through the building over given periods of time, (Chang, see at least: Par. 0065, 0078, motion history module 117d may create a history of detected motion and a motion history image, [i.e., implicitly generates motion maps to visualize how people flow through the building over given periods of time]).

In regards to claim 9, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the processor-executable instructions further cause the at least one processor to generate bounding boxes for tracking the one or more individuals in the image data, (Chang, see at least: Abstract, and Par. 0004, generating one or more bounding boxes that encompass each of the contiguous pixel groupings. Further, Par. 0084, discloses that any blobs in the motion image that are detected within a surrounding area of a bounding box may be considered part of the occupant's motion).

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s); “a method for monitoring occupancy in a building”. However, Chang et al discloses the “method for monitoring occupancy in a building”, (Chang, see at least: Par. 0004, “a computer implemented method”).

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 2. As such, claim 12 is in rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 3. As such, claim 13 is in rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 5. As such, claim 15 is in rejected for at least similar rational.

In regards to claim 20, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein tracking the one or more individuals includes generating bounding boxes for the one or more individuals in the image data, (Chang, see at least: Abstract, and Par. 0004, generating one or more bounding boxes that encompass each of the contiguous pixel groupings). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, Roth, and Wenzel, as applied to claims 1 and 11 above; and further in view of Suman et al, (US-PGPUB 2016/0196728)

In regards to claim 4, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
The combine teaching Chang et al, Roth, and Wenzel as whole does not expressly disclose wherein the occupancy information is correlated to access control card swipe information provided by an access control system.
Suman discloses wherein the occupancy information is correlated to access control card swipe information provided by an access control system, (see at least: Par. 0041, correlation may include counting the number of humans identified and comparing the count with the total number of swipes at the security system 102, [i.e., implicitly correlating the occupancy information to access control card swipes information provided by an access control system]).
Chang et al, Roth, and Wenzel and Suman are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chang et al, Roth, and Wenzel, to include the correlation module 206, as though by Suman, in order to compare the count with the total number of swipes at the security system, (Suman, Par. 0041)

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 4. As such, claim 14 is in rejected for at least similar rational.
Claims 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, Roth, and Wenzel, as applied to claims 1 and 11 above; and further in view of Papke et al, (US-PGPUB 2011/0228984)

In regards to claim 6, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the processor-executable instructions further cause the at least one processor to generate sequence of images, (see at least: Par. 0057) to visually show where people spend most time, (see at least: Par. 0059)
The combine teaching Chang et al, Roth, and Wenzel as whole does not expressly disclose generating dwell maps.
Papke discloses generates dwell maps to visually show where people spend most time, (see at least: Par. 0021, and Par. 0100-0102, Fig. 8B).
Chang et al, Roth, and Wenzel and Papke are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chang et al, Roth, and Wenzel, to include the video analysis system, as though by Papke, in order to indicate an amount of time an object dwells within at least a portion of the area to be monitored, (Papke, Par. 0021)

In regards to claim 7, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses wherein the processor-executable instructions further cause the at least one processor to receive motion maps, and a display that displays the motion maps, (see at least: Par. 0065, 0078, motion history module 117d may create a history of detected motion and a motion history image, [i.e., generating motion maps]). Further, Par. 0138, discloses the central processor 904, which implicitly receives the motion map and sends the motion maps to the output devices 914 to implicitly display the motion maps).
The combine teaching Chang et al, Roth, and Wenzel as whole does not expressly disclose the receiving dwell maps from the occupancy report module; and display the motion maps and/or dwell maps
However, Papke discloses the receiving dwell maps from the occupancy report module; (see at least: Fig. 8b, Par. 0100-0102, a video analysis system 100, implicitly receives the graphical representations of the dwell maps); and display the motion maps and/or dwell maps, (see at least: Fig. 2, and Par. 0050, 0062, the one or more output devices 242, such as displays implicitly enables displaying the dwell maps; and Par. 0099, discloses the graphical representations of data represented in a map format as colors or shades of grey, [i.e., displaying the well maps]). 
Chang et al, Roth, and Wenzel and Papke are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chang et al, Roth, and Wenzel, to include the video analysis system, as though by Papke, in order to provide the graphical representations of data represented in a map format as colors or shades of grey, (Par. 0099), to thereby indicate an amount of time an object dwells within at least a portion of the area to be monitored, (Papke, Par. 0021)

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 6. As such, claim 19 is in rejected for at least similar rational.

In regards to claim 17, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
Furthermore, Chang et al discloses the receiving motion maps upon the information occupancy, and displaying the motion maps, for guiding people to unused building resources, (see at least: Par. 0065, 0078, motion history module 117d may create a history of detected motion and a motion history image, [i.e., generating motion maps]). Further, Par. 0138, discloses the central processor 904, which implicitly receives the motion map and sends the motion maps to the output devices 914 to implicitly display the motion maps). Further, the limitation: “for guiding people to unused building resources”, is an intended use in the claim.
The combine teaching Chang et al, Roth, and Wenzel as whole does not expressly disclose the receiving dwell maps upon the occupancy information; and displaying the dwell maps for guiding people to unused building resources.
However, Papke discloses a building management system receiving dwell maps upon the occupancy information, (see at least: Fig. 8b, Par. 0100-0102, a video analysis system 100, implicitly receives the graphical representations of the dwell maps); and a display for displaying the motion maps and/or dwell maps, (see at least: Fig. 2, and Par. 0050, 0062, the one or more output devices 242, such as displays implicitly enables displaying the dwell maps; and Par. 0099, discloses the graphical representations of data represented in a map format as colors or shades of grey, [i.e., displaying the well maps]). Further, the limitation: “for guiding people to unused building resources”, is an intended use in the claim.
Chang et al, Roth, Wenzel and Papke are combinable because they are all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chang et al, Roth, and Wenzel, to include the video analysis system, as though by Papke, in order to provide the graphical representations of data represented in a map format as colors or shades of grey, (Par. 0099), to thereby indicate an amount of time an object dwells within at least a portion of the area to be monitored, (Papke, Par. 0021)

Claims 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, Roth, and Wenzel, as applied to claim 11 above; and further in view of Rattner et al, (US-PGPUB 2017/0323319)

In regards to claim 8, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
The combine teaching Chang et al, Roth, and Wenzel as whole does not expressly disclose wherein the processor-executable instructions further cause the at least one processor to identify the plurality of building resources during a configuration process.
However, Rattner et al discloses identifying the building resources, (see at least: Par. 0048, an AI algorithm (or deep neural network etc.) trained for object identification may be used to identify objects in the room, and/or to estimate the dimensions and/or volume of the objects. Further, Par. 0044, An AI algorithm (or deep neural network) trained for object identification may be used to identify what the material and/or item may be (e.g., chair, sofa, paint, and/or other materials/items, [i.e., implicitly using identifying objects in the room,  e.g., chair, sofa, paint, and/or other materials/items, “building resources”, during a configuration process]).
Chang et al, Roth, Wenzel and Rattner are combinable because they are all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chang et al, Roth, and Wenzel, to train the AI algorithm (or deep neural network), as though by Rattner, in order to identify objects in the room, such as chair, sofa, paint, and/or other materials/items, (Rattner, Par. 0044).

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 8. As such, claim 18 is in rejected for at least similar rational.

In regards to claim 19, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 11.
The combine teaching Chang et al, Roth, and Wenzel as whole does not expressly disclose wherein identifying the building resources using deep learning.
Rattner et al discloses identifying the building resources using deep learning, (see at least: Par. 0048, an AI algorithm (or deep neural network etc.) trained for object identification may be used to identify objects in the room, and/or to estimate the dimensions and/or volume of the objects. Further, Par. 0044, An AI algorithm (or deep neural network) trained for object identification may be used to identify what the material and/or item may be (e.g., chair, sofa, paint, and/or other materials/items, [i.e., implicitly using AI algorithm (or deep neural network) to identify objects in the room,  e.g., chair, sofa, paint, and/or other materials/items, “building resources”]).
Chang et al, Roth, Wenzel and Rattner are combinable because they are all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chang et al, Roth, and Wenzel, to train the AI algorithm (or deep neural network), as though by Rattner, in order to identify objects in the room, such as chair, sofa, paint, and/or other materials/items, (Rattner, Par. 0044).

Claims 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, Roth, and Wenzel, as applied to claim 1 above; and further in view of Thind (US-PGPUB 2010/0235004)

In regards to claim 23, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
The combine teaching Chang et al, Roth, and Wenzel as whole does not expressly disclose the processor-executable instructions further cause the at least one processor to transmit the occupancy information an access point of a hot desking system.
However, Thind discloses transmit the occupancy information an access point of a hot desking system, (see at least: Fig. 10, Par. 0048, GUI 209, displaying temperature heat maps and occupancy maps overlaid on a floor plan of an occupancy space, such as a residential or commercial building)
Chang et al, Roth, Wenzel and Thind are combinable because they are all concerned with the building control occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine Chang et al, Roth, and Wenzel, to use the GUI 209 display, as though by Thind, in order to display temperature heat maps and occupancy maps overlaid on a floor plan of an occupancy space, (Thind, Par. 0048)

In regards to claim 24, the combine teaching Chang et al, Roth, and Wenzel as whole discloses the limitations of claim 1.
The combine teaching Chang et al, Roth, and Wenzel as whole does not expressly disclose the processor-executable instructions further cause the at least one processor to display the occupancy information on one or more user devices.
However, Thind discloses displaying the occupancy information on one or more user devices, (see at least: Par. 0048, displaying to the user the controlled environmental conditions, such as temperatures of occupancy zones, using one or more user devices, such as web-based interface or smart phones]).
Chang et al, Roth, Wenzel and Thind are combinable because they are all concerned with the building control occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine Chang et al, Roth, and Wenzel, to use the GUI 209 display, as though by Thind, in order to display to the user, the controlled environmental conditions of an occupancy space, (Thind, Par. 0048).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, (US-PGPUB 2014/0163703) in view of Roth et al, (US-PGPUB 2018/0137369); and further in view of Wenzel et al, (US-PGPUB 2013/0085614); and further in view of Thind (US-PGPUB 2010/0235004); and further in view of Rye et al, (US-PGPUB 2007/0257937)

Regarding claim 21, claim 21 recites substantially similar limitations as set forth in claim 1. As such, claim 21 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitations, (which the combine teaching as whole of Chang et al, Roth, and Wenzel, as applied to claim 1, does not expressly disclose): “receive motion maps and dwell maps and distribute the motion maps and dwell maps to plurality of display devices, wherein the plurality of display devices are installed near access points that enable access to the plurality of building resources; and display, via the plurality of display devices, the motion maps and/or the dwell maps”, 
However, Thind discloses receive motion maps and dwell maps and distribute the motion maps and dwell maps to plurality of display devices and display, via the plurality of display devices, the motion maps and/or the dwell maps, (see at least: Par. 0048, displaying temperature heat maps, “dwell map”, and occupancy maps, “motion map”, overlaid on a floor plan of an occupancy space, using the GUI 209, which may be a web based interface or an application running on smart phones, [i.e., receiving and distributing motion maps and dwell maps to plurality of display devices, for implicitly displaying the motion maps and/or the dwell maps]). 
Chang et al, Roth, Wenzel and Thind are combinable because they are all concerned with the building control occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine Chang et al, Roth, and Wenzel, to use the GUI 209 display, as though by Thind, in order to display to the user, the controlled environmental conditions of an occupancy space, (Thind, Par. 0048).
The combine teaching Chang, Roth, Wenzel, and Thind, does not expressly disclose wherein the plurality of display devices are installed near access points that enable access to the plurality of building resources.
Rye discloses wherein the plurality of display devices are installed near access points that enable access to the plurality of building resources, (see at least: Par. 0002, building information display systems are installed on site in lobby or reception areas of buildings and consist of a computer display system to display the site or building information. Further, Par. 0034, discloses that the building information may include details of persons occupying the building, [i.e., installing the displays near access points that enable access to the building resources, “persons occupying the building”]).
Chang et al, Roth, Wenzel, Thind and Rye are combinable because they are all concerned with a building controlling occupancy. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Chang et al, Roth, Wenzel and Thind, to install display systems on site in lobby or reception areas of buildings, as though by Rye, in order to display building information, such as details of persons occupying the building (Rye, Par. 0029, 0034).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 

With respect to claim 22, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“track the one or more individuals relative to rooms, areas of the rooms, desks, and chairs, …, and generate occupancy information to indicate the presence of the one or more individuals relative to the rooms, areas of the rooms, desks and chairs”.

The prior art of record, Chang et al (US-PGPUB 2014/0163703), discloses tracking one or more individuals in image data captured by surveillance cameras, and generate tracking information indicating a presence of the one or more individuals relative to a plurality of building resources, (see at least: Par. 0047-0048, monitoring the presence of one or more occupants within a controlled space, using a sequence of images of the controlled space to determine one or more occupants' locations, such that the controlled space may be a region within a building that warrants monitoring. Further, Par. 0052, discloses that the controlled space 110 may be partitioned or bounded by one or more rooms, “plurality of building resources”, [i.e., tracking one or more individuals in image data captured by surveillance cameras, and generate tracking information, “on the one or more occupant's locations”, indicating a presence of the one or more individuals relative to a plurality of building resources, “one or more rooms”]); but fails to teach or suggest, either alone or in combination with the other cited references, the tracking the one or more individuals relative to rooms, areas of the rooms, desks, and chairs, …, and generate occupancy information to indicate the presence of the one or more individuals relative to the rooms, areas of the rooms, desks and chairs

With respect to claim 25, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“wherein the hot desking building resources include desks and chairs”

The prior art of record, Roth et al, (US-PGPUB 2018/0137369) discloses the use of hot desking software usually, which allow companies to manage many space-related resources such as conference rooms, desks, offices, and project rooms, “building resources”, using wireless occupancy sensor(s), such as an integrated PIR (passive infra-red sensor), for office space utilization analysis, (Par. 0004); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the hot desking building resources include desks and chairs.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            09/08/2022